Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Attorney Docket Number: TSMP20111064US02
Filling Date: 12/19/18
Priority Date: 11/04/2011
Inventor: Liu et al.
Examiner: Bilkis Jahan

DETAILED ACTION
Terminal Disclaimer
1.	The terminal disclaimer filed on 05/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 05/18/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
2.	Claims 11-13, 15-16, 18-31 and 32 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	The owner, Taiwan Semiconductor Manufacturing Company, Ltd. of 100 percent interest in the instant application hereby disclaims the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of reference patent No. US 10,163,896 B2 as the term of said reference patent is defined in 35 U.S.C. 154 and 173, and as the term of said reference patent is presently shortened by any terminal disclaimer. The owner reference patent are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BILKIS JAHAN/Primary Examiner, Art Unit 2896